BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
KASSANDRA J. MCGRADY, IDAHO STATE BAR NO. 8455
ASSISTANT UNITED STATES ATTORNEY
SEAN M. MAZOROL, OREGON STATE BAR NO. 116398
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413



                                 UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF IDAHO



 UNITED STATES OF AMERICA,
                                                       Case No. 1:19-cr-00165-DCN
                Plaintiff,
                                                       UNITED STATES’ NOTICE
                vs.                                    OF INTENT TO INTRODUCE
                                                       EXPERT TESTIMONY OF
 RODOLFO AGUILAR-CHAVEZ,                               D.J. FIFE

                Defendant.




       The United States of America, by and through Bart M. Davis, United States Attorney for

the District of Idaho, and the undersigned Assistant United States Attorneys for the District of

Idaho, file this written summary of expert testimony of D.J. Fife that it intends to introduce under

Federal Rules of Evidence 702, 703, and 705. Trial in this case is set to begin February 18, 2019.

                                  FACTUAL BACKGROUND

       On April 21, 2019, the Defendant was arrested by the Idaho State Police for misdemeanor

Driving Under the Influence and was booked into the Jerome County Jail. The Defendant was


UNITED STATES’ NOTICE OF INTENT TO INTRODUCE
EXPERT TESTIMONY OF D.J. FIFE - 1
encountered by Immigrations and Customs Enforcement (ICE) at the jail the following day. ICE

determined that the Defendant had previously been removed from the United States on August 7,

2003 at or near El Paso, Texas. ICE also determined that the Defendant was not lawfully present

in the United States.

       On July 9, 2019, the Defendant was indicted by federal grand jury on one count of

Deported Alien Found in the United States in violation of 8 U.S.C. § 1326(a) and (b) and one

count of Use of a False Statement in an Immigration Matter in violation of 8 U.S.C. §

1546(b)(3).

       D.J. Fife with the Federal Bureau of Investigation (FBI) laboratory in Quantico, VA

conducted latent print testing on several documents related to this case. Her curriculum vitae is

attached as Exhibit 1. Her testimony will describe the processes by which she conducted the

latent print examination, a general explanation of how such examinations are conducted, and will

include her opinion that all of the items examined contained prints from the same individual,

Rodolfo Aguilar-Chavez.

                   SUMMARY OF EXPERT TESTIMONY OF C.J. FIFE

       Federal Rule of Criminal Procedure 16(a)(1)(G) requires the United States, at the request

of the defendant, to file a written summary of testimony that it intends to introduce under Rules

of Evidence 702, 703 and 705. The United States intends to call D.J. Fife l to testify as an expert

witness about the latent print testing that she conducted on documents in this case. The United

States has previously disclosed Ms. Fife’s report, which details her conclusions and the data on

which she relied in making those conclusions. Ms. Fife’s report is attached as Exhibit 2.

       Ms. Fife’s written report serves as a written summary of her anticipated testimony at trial.

Included within her report are the documents on which conducted latent print testing. Ms. Fife is

qualified to provide expert opinion testimony. See Exhibit 1. She has worked in the Latent Print

UNITED STATES’ NOTICE OF INTENT TO INTRODUCE
EXPERT TESTIMONY OF D.J. FIFE - 2
Operations Unit of the FBI’s laboratory for over 15 years. Ms. Fife has received extensive

training in the area of latent print analysis. See Exhibit 1. Ms. Fife has a Master of Science

Degree in Biology and has previously testified in court as an expert in the area of latent print

testing.

           The bases and reasons for Ms. Fife’s opinion include her over 15 years of experience

conducting latent print examinations, her specialized knowledge gained as a result of her

experience, the training and education she has received in the area of latent print testing, the

manner in which she conducted the latent print examination in this case, and the results of her

examination. These bases and reasons for Ms. Fife’s opinions are further explained in the report

previously disclosed to the Defendant and attached as Exhibit 2.

                 REQUEST FOR DEFENDANT’S EXPERT WITNESS DISCLOSURE

           This disclosure is made pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G).

Pursuant to Federal Rule of Criminal Procedure 16(b)(1)(C), the United States hereby requests a

reciprocal timely disclosure by the Defendant of any testimony that the Defendant intends to

admit at trial, under Rules 702, 703, or 705 of the Federal Rules of Evidence.

           Respectfully submitted this 17th day of December, 2019.


                                                   BART M. DAVIS
                                                   UNITED STATES ATTORNEY

                                                   /s/ Kassandra J. McGrady
                                                   KASSANDRA J. MCGRADY
                                                   Assistant United States Attorney

                                                   /s/ Sean Mazorol
                                                   SEAN MAZOROL
                                                   Assistant United States Attorney




UNITED STATES’ NOTICE OF INTENT TO INTRODUCE
EXPERT TESTIMONY OF D.J. FIFE - 3
                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 17, 2019, the foregoing UNITED STATES’

NOTICE OF INTENT TO INTRODUCE EXPERT TESTIMONY OF D.J. FIFE was

electronically filed with the Clerk of the Court using the CM/ECF system, and that a copy was

served on the following parties or counsel by:

 NICOLE OWENS                                         United States Mail, postage prepaid
 MILES POPE                                           Fax
 FEDERAL DEFENDERS OF IDAHO
 702 West Idaho, Suite 1000                           ECF filing
 Boise, ID 83702                                      Email




                                                         /s/ Mackenzie Mckague-Dunlap
                                                           Legal Assistant




UNITED STATES’ NOTICE OF INTENT TO INTRODUCE
EXPERT TESTIMONY OF D.J. FIFE - 4
